FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March,2013 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. (Translation of registrant’s name into English) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F R Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No R Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No R If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE Communication of Relevant Information Promotora de Informaciones, SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28th, of Securities Market (“Ley del Mercado de Valores”). Following the Relevant Information dated February 28, 2013, with registration CNMV No. 183079, PRISA informs that today, and with trade effects of tomorrow 7th, have been admitted to trading on the Stock Exchanges of Madrid, Barcelona, Bilbao and Valencia, through the Stock Exchange Interconnection System (“Sistema de Interconexión Bursátil”) 8,669,348 new Class A common shares coming from (i) the exercise of the conversion right of Class B non-voting shares issued by PRISA1, (ii) the payment of the accrued dividend affecting these shares, and (iii) the execution of the capital increase corresponding to the 26th window of PRISA2 exercise of warrants. Madrid, March 6th, 2013 1 Capital increase approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd day of December 2010, with registration CNMV No 134087). 2 Capital increase approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd and 8th of December 2010, with registration CNMV No 134.087 and 134.403, respectively). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROMOTORA DE INFORMACIONES, S.A. (Registrant) March6th, 2013 By: /s/ Carlos Ulecia Palacios Name: Carlos Ulecia Palacios Title: Deputy Secretary of the Board of Directors
